                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

HUMBERTO M. GARZA,                                §
#14840-480,                                       §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §     CIVIL NO. SA-19-CV-0451-OLG(ESC)
                                                  §
OFFICER F/N/U RIOS and OFFICER                    §
F/N/U GARCIA, Correctional Officers at            §
GEO Facility,                                     §
                                                  §
                   Defendants.                    §

                                              ORDER

       Before the Court is Plaintiff Humberto M. Garza’s Motion for Access to the Law Library.

[#8]. Plaintiff states that as a result of being housed in administrative segregation, he cannot go to

the law library. He seeks an order directing GEO to provide him with access so he can conduct

legal research.

       Although prisoners generally enjoy a constitutional right of access to the courts, see

Johnson v. Avery, 393 U.S. 483, 483–485 (1969), this right is not unlimited and encompasses only

“a reasonably adequate opportunity to file nonfrivolous legal claims challenging [prisoners’]

convictions or conditions of confinement.” Johnson v. Rodriguez, 110 F.3d 299, 310–11 (5th Cir.

1997) (quoting Lewis v. Casey, 518 U.S. 343, 356 (1996)). Restrictions on direct access to legal

materials may be warranted particularly when prison security is involved. Eason v. Thaler, 73 F.3d

1322, 1328 (5th Cir. 1996).

       Here Plaintiff states he is in administrative segregation and does not contend this

classification is arbitrary or unwarranted. Further, he admits there is a law library employee who

arguably can provide him with the materials he requests. Like all inmates, Plaintiff must follow the


                                                  1
legal research rules of the facility in which he is housed.

       Accordingly, Plaintiff’s Motion for Access to the Law Library [#8] is DENIED.

       SIGNED this 5th day of June, 2019.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
